DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-10 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidner et al (U.S.Pat. 7,773,232).
   
    PNG
    media_image1.png
    390
    366
    media_image1.png
    Greyscale

	With respect to claims 1-3 and 25, Weider et al discloses a method and a corresponding system for inspecting a first composite of a layer of a first material (151) on a second material (152) that is different from the first material and comprising all features of the instant claims 
	As to claims 4-8 and  21-24, wherein the step of determining the expected spectral response has estimating the expected spectral response based on the identified second material and the expected thickness/3D structure (see col.3, lines 3-10; col.5, lines 40-45; figures 4C and 5A) and it is disclosed a camera (220) configured to capture image data including at least a portion of the first composite; a display (299) of a user interface (inherent element of the system); a processor (124) and a memory including computer program code (inherent elements of the system) configured to with the processor, cause the processing circuitry to receive the intensity spectrum from the spectrometer arising from light output from the illumination source that has reflected from the first composite and to compare the receive intensity spectrum with a reference spectrum expected when light of the wavelength range reflects from the first portion of the composite (see col.3, lines 54-67).
	As to claims 9-10, wherein the characteristic is an intensity minimum peak/intensity of the expected spectral response (col.7, lines 15-30: claim 16). 
.

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method of inspecting a composite of a layer of a first material formed on a second material comprising among other steps, a comparing step of presenting images of the received spectral response and the expected spectral response at a user interface, as recited in the instant claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rabellon et al (US 2011/0080585 A1); Farooq et al (US 10, 215,695) and Van Oostem et al (US 10,054,862) disclose inspection devices and have been cited for technical background.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/13/21

/HUNG NGUYEN/Primary Examiner, Art Unit 2882